
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 635
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Landry (for
			 himself and Mr. Farenthold) submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Transportation and
			 Infrastructure, Agriculture, and
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Mr. Al Armendariz, Environmental Protection Agency
		  Administrator for South Central Region (Region 6), is not suitable to secure
		  domestic energy development, and, therefore should immediately
		  resign.
	
	
		Whereas the oil and gas industry is, has been, and will
			 continue to be a vital economic engine for the United States;
		Whereas it is not the place of the Environmental
			 Protection Agency and its officials to use pejorative language against the oil
			 and gas industry;
		Whereas the Administration should cooperatively foster
			 responsible and prosperous energy development;
		Whereas the oil and gas industry supports 9,200,000 United
			 States jobs and contributes more than $1,000,000,000,000 to the United States
			 economy;
		Whereas the loss of these jobs and reduction in economic
			 activity would devastate the security of the United States;
		Whereas Mr. Al Armendariz’s remarks and disdain for the
			 oil and gas industry injures the United States domestic energy development and
			 is disrespectful to those hardworking men and women of the industry;
		Whereas Mr. Al Armendariz was appointed by President
			 Barack Obama on November 5, 2009, as the Regional Administrator for EPA’s
			 Region 6 office in Dallas, Texas;
		Whereas in 2010, Mr. Al Armendariz said, Oil and
			 gas is an enforcement priority, it’s one of seven, so we are going to spend a
			 fair amount of time looking at oil and gas production.;
		Whereas in 2010, Mr. Al Armendariz said, I was in a
			 meeting once and I gave an analogy to my staff … the Romans used to conquer
			 little villages in the Mediterranean. They’d go into a little Turkish town
			 somewhere, they’d find the first five guys they saw and they would crucify
			 them. And then you know that town was really easy to manage for the next few
			 years.;
		Whereas in 2010, Mr. Al Armendariz said, And so you
			 make examples out of people who are in this case not compliant with the law.
			 Find people who are not compliant with the law, and you hit them as hard as you
			 can and you make examples out of them, and there is a deterrent effect
			 there.;
		Whereas in 2010, Mr. Al Armendariz said, And,
			 companies that are smart see that, they don’t want to play that game, and they
			 decide at that point that it’s time to clean up.;
		Whereas in 2010, Mr. Al Armendariz said, And, that
			 won’t happen unless you have somebody out there making examples of people. So
			 you go out, you look at an industry, you find people violating the law, you go
			 aggressively after them. And we do have some pretty effective enforcement
			 tools. Compliance can get very high, very, very quickly.;
		Whereas in 2010, Mr. Al Armendariz said, That’s
			 what these companies respond to is both their public image but also financial
			 pressure. So you put some financial pressure on a company, you get other people
			 in that industry to clean up very quickly.; and
		Whereas in 2010, Mr. Al Armendariz said, So, that’s
			 our general philosophy: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that Congress considers Mr. Al Armendariz, Environmental
			 Protection Agency Administrator for South Central Region (Region 6), to be not
			 suitable to secure domestic energy development, and, therefore, should
			 immediately resign.
		
